DETAILED ACTION

The Applicant’s amendment filed on January 18, 2021 was received.  Claims 19-20 were canceled.  Claims 1, 3-10 and 12 were amended.  Claims 21-22 were added.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued October 19, 2020.

Election/Restrictions
Newly submitted claims 21-22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The subject matter of aforementioned claims is a coating system comprising a refilling apparatus to refill a supply of the liquid coating of the coating apparatus as classified in B05B 12/14, which is distinct from the apparatus as recited in the original claims as classified in B25J 11/0075.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  
The withdrawn claims will be considered for rejoinder if they include allowable subject matter when found in the pending claim(s).



Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
transport element configured for powered movement along a floor or other surface which is interior to or immediately exterior to a structure in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The recitation of a "transport element configured for powered movement" has been interpreted in accordance with the disclosure to refer to the “wheels (as illustrated in the figures), mechanical "spider" legs, rollers, caterpillar treads, or tracks enabling motion of the robot 100 along a floor or the ground or other horizontal or semi-horizontal surface (Specification-paragraph 30) or art-recognized equivalent means for movement.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph on claims 3-8 and 11-12 are withdrawn because the claims have been amended.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Okano et al. and Harlow et al. on claims 1-3, 5-8 and 11-12 are withdrawn because the independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Okano et al., Harlow et al. and Pettersson et al. on claim 4 is withdrawn because the independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Okano et al., Harlow et al., Pettersson et al. and Knemoku et al. on claim 9 is withdrawn because the independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Okano et al., Harlow et al. and Fritz et al. on claim 10 is withdrawn because the independent claim 1 has been amended.
Please consider the following.
Claims 1-3, 5-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Okano (US 5,358,568) in view of Harlow (US 5,429,682).
In regards to claims 1 and 11, Okano teaches a spraying apparatus for applying a coating onto a surface of a steel frame (A) in a building, the spraying apparatus comprising:
a moving carriage (1) (mobile platform) with driving wheels (2) and front wheels (3) (transport mechanism) for powered movement along a floor, which is capable of being interior of the building (fig. 1; col. 2, lines 37-43);
a guiding pole (4, vertical beam) is mounted perpendicular to a surface of the moving carriage (fig. 1; col. 2, lines 40-45);

a robotic arm is connected to rising and lowering plate and guiding pole via a machine box (7), the rising and lowering plate provides an offset position to the robotic arm from the guiding pole, where the robotic arm is capable of moving in a variety of positions without striking the guiding pole, the robotic arm further comprising at least an arm frame-11 which is directed in a plurality of directions relative to the moving carriage, the arm frame-11 is connected to a frame body (9, first end) on the machine box which is the rising and lowering plate (fig. 1-2; col. 45-60), and an arm frame-15 is at a free floating second end (fig. 1, 3; col. 3, lines 5-10);
a servo-motor (M1) dynamically positions the nozzle at the arm frame-15 of robotic arm relative to the surface (fig. 1-2; col. 2, lines 55-65, col. 4, lines 30-35);
a reservoir (not shown, fluid reservoir) stores a liquid coating, the reservoir is connected to valve (V) (fig. 1-2; col. 3, lines 45-50);
a nozzle member (21, fluid dispenser) is attached to the arm frame-15, the nozzle member is fluidly connected to the reservoir, the nozzle member dispenses the liquid coating to the surface (fig. 1, 3; col. 3, lines 50-60);
a sensor-23 measures a distance between the nozzle member and the surface (fig. 1, 4; col. 3, lines 50-60, col. 4, lines 50-65);
a controller (24) which controls the spraying apparatus (fig. 1; col. 3, lines 55-60).
Okano does not explicitly teach the controller further comprises: 
a memory configured to store instructions for coating the surface of the structure; and

However, Harlow teaches computer controller-88 connected to a robot controller-89, where the computer controller comprises a microprocessor, a Random Access Memory (RAM) storage means, magnetic or optical storage for storing a set of programmed instructions stored in step 4B-16 of FIG. 4B (a memory configured to store instructions for coating the surface of the structure) (fig. 4B, 20; col. 13, line 67- col. 14, line 10).  
Harlow teaches the robot controller-89 receives the program instructions from the computer controller-88, where the robot controller-89 (hardware processor) controls at least a robotic manipulator (91) and coating applicator (92) (fig. 20; col. 14, lines 8-25).

Harlow teaches the robot controller-89 a processing patterns (fig. 4b; col. 2, lines 23-30, col. 7, lines 30-35) comprises:
(i) identify, based on a digital representation of the structure stored in the memory, a first designated area of the surface for application of the liquid coating (see fig. 4B-steps 4B2 to 4B4 and fig. 19-step 208);
(ii) receive, from the sensor, an environmental data to determine the relative position of the apparatus in relation to the first designated area on the surface (see fig. 4a, 4c, fig. 4B-steps 4B2 to 4B4);
(iv) move the fluid dispenser of the robotic arm in a direction substantially parallel to the first designated area of the surface while dispensing the liquid coating from the fluid dispenser onto the first designated area on the surface (see fig. 4B-steps 4B7 to 4B12, fig. 19-steps 210-216);
(v) determining that the first designated area has been covered by the liquid coating, identify for coverage by the coating a second designated area of the surface (see fig. 4B-steps 4B10-15, fig. 19 step 217-218); and
(vi) repeat steps (i) to (v) to cover the second designated area with the liquid coating (see fig. 4B-step 4B15, fig. 19 step 217-218; col. 15, lines 50-55).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the digitizer, the computer controller, the robot controller, and associated processes of Harlow onto the controller of Okano 
Okano and Harlow as discussed above, where combined apparatus will the sensor-23 will measure the distance between the nozzle member-21 and the surface, where the controller will move nozzle member to the using the appropriate motors such as the motors of the driving wheels of the moving carriage (claimed (iii) determining that the fluid dispenser is not within the coating range of the first designated area, move the mobile platform via the transport mechanism to position the fluid dispenser within the coating range of the first designated area) (fig. 1, 4; col. 2, lines 35-40, col. 3, lines 50-65).
With regards to the claimed “the apparatus is configured to autonomously apply the liquid coating to a plurality of designated areas on the surface, thereby covering the surface with the coating” and claimed process within (i) to (v), the recitations are a merely a method of detecting and coating the surface, which the apparatus of Okano and Harlow as discussed above is capable of accomplishing, as Okano and Harlow teach the structural elements of at least the memory and hardware processor of the claim, along with detection, identifying and coating the surface.
Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate. (MPEP2114).
It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a 
In regards to claim 2, Okano and Harlow as discussed above, where Harlow teaches the computer controller comprises Random Access Memory (RAM) storage means, magnetic or optical storage for storing a set of programmed instructions stored in step 4B-16 of FIG. 4B (a memory configured to store instructions for coating the surface of the structure) (fig. 4A, 4B, 20; col. 13, line 67- col. 14, line 10).  
In regards to claim 3, Okano and Harlow as discussed above, where Harlow teaches the computer controller-88 connected to the robot controller-89 to coating the surface in accordance to the digitized representation of the object (fig. 4A, 4B, 20; col. 13, line 67- col. 14, line 10).
In regards to claim 5, Okano and Harlow as discussed above, where Harlow teaches the robot is set in motion to coat the object, robot is capable moving autonomously according to the provided instructions (fig. 10; col. 15, lines 45-55).
Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (MPEP2114)
In regards to claims 6-8, Okano and Harlow as discussed above, but do not explicitly teach a nozzle which is configurable to dispense a fluid coating onto the surface with a substantially precise line of transition between a first area surface where the coating has been applied and a second adjacent surface area where the coating has not been applied; or the hardware processor is further to adjust the precision of the line of transition by adjusting at least 
However, Harlow teaches the coating applicator (92) controlled by the robot controller-89, where the coating applicator-92 comprises an air cap (150) which allows for adjustment to a spot size of applied spray pattern by adjusting the pressure of air jets of the air cap (fig. 12-14; col. 12, lines 45-60).
Harlow teaches a needle controls the amount of fluid ejected through the nozzle of the coating applicator, where the needle will adjust the dilation of the outlet of the nozzle (fig. 11; col. 12, lines 15-30). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the coating applicator of Harlow onto the nozzle member-21 of Okano because Harlow teaches the system flexibility will allow for varied types of objects to be process during production (col. 4, lines 10-25).
The apparatus of Okano and Harlow as discussed above is capable of accomplishing coating onto the surface with a substantially precise line of transition between a first area surface where the coating has been applied and a second adjacent surface area where the coating has not been applied.
Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art 
In regards to claim 12, Okano and Harlow as discussed above, where Harlow teaches the digitizer (18) scans a surface of an object, where the digitizer connect to the spraying apparatus is capable of dynamically mapping the surface to generating the digital map (fig. 1; col. 2, lines 10-20, col. 6, lines 15-35).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Okano and Harlow as applied to claims 1-3, 5-8 and 11-12 above, and further in view of Pettersson (US 2012/0219699).
In regards to claim 4, Okano and Harlow have been discussed above, but do not explicitly teach storing in the memory the digital representation of the surface of the structure to be coated further comprises storing an indicator of a surface area which is designated to not receive the coating, and wherein the hardware processor is further configured to direct the apparatus to not coat the surface area so designated.
However, Pettersson teaches an apparatus comprising a spatial referencing unit (30) which is connected to computation means (8) which controls a nozzle control means (4) to automatically adjust the expelling characteristics of a nozzle means (1) to achieve the desired spattering of a target (3) (fig. 3; para. 131-132, 169-170, 172).  Pettersson teaches spattering data (6, digital representation) comprises or acquires information regarding the hole (14, area not receive coating) in the target surface to avoid a waste of spattering material (2) and also a soiling of the environment behind the hole (fig. 3; para. 170).
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Okano, Harlow and Pettersson as applied to claims 1-8 and 11-12 above, and further in view of Kenmoku (US 2007/0134429).
In regards to claim 9, Okano, Harlow and Pettersson have been discussed above to teach spatial referencing unit (30 optical sensor) connected to the controller, but do not explicitly teach the hardware processor is further configured to adjust a precision of the line of transition based on a sensor detection of the line of transition received from an optical sensor of the apparatus.
However, Kenmoku teaches a coating method comprising coating trajectories Ta, Tb and turning paths Ta0, Tb0 which the sprayer unit 6 turns and moves.  Kenmoku teaches a sprayer unit (6) sprays paint on the parallel transit paths Ta1 to Ta8, Tb1 to Tb8 and cuts the spraying of paint at the turning paths Ta0, Tb0 (adjust precision of the line of transition) (fig. 14-16; para. 124).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the coating method of Kenmoku onto the spatial referencing unit (30 optical sensor) connected to the controller of Okano, Harlow and Pettersson because Kenmoku teaches it will prevent color shading (abstract).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Okano and Harlow as applied to claims 1-3, 5-8 and 11-12 above, and further in view of Fritz (US 2013/0284833).
In regards to claim 10, Okano and Harlow have been discussed above to teach the coating applicator/nozzle member, but do not explicitly teach the fluid dispenser comprises a plurality of nozzles, each nozzle of the plurality being configured to apply to the surface of the structure a coating of a different width than any other nozzle of the plurality.
However, Fritz teaches a nozzle arrangement (37) comprising nozzle rows (38.1-38.5) with large nozzle openings and nozzle rows (39.1-39.4) with small nozzle openings (fig. 9-10, 17-18; para. 128, 139-141).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the nozzle arrangement of Fritz onto the coating applicator/nozzle member of Okano and Harlow because Fritz teaches it will provide uniform coating on the surface (para. 167).

Response to Arguments
Applicant's arguments filed January 18, 2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Okano fails to disclose or suggest a robotic arm attached to a vertical beam (which is mounted substantially perpendicular to a surface of a mobile platform) via an extension plate (which is mounted on the vertical beam and configured to move up and down along the vertical beam), the extension plate offsetting the robotic arm from the vertical beam so that the 

In response to Applicant’s arguments, please consider the following comments:
Okano does teaches a robotic arm (see reference numbers 8-22) which is attached to a guiding pole (4, vertical beam), where the guiding pole is mounted perpendicular to surface of the moving carriage, a rising and lowering platform (extension plate) connects the guiding pole with the robotic arm and the rising and lowering platform offsets the robotic arm away from the guiding pole as shown in figure 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        02/16/2021